                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA


CAMEO HOLLAND, an Individual and
Next of Kin to, S.R., DECEASED

                     Plaintiff,                   Case No: CIV-21-275-J
v.

CITY OF OKLAHOMA CITY,

WADE GOURLEY, individually,

COREY ADAMS, individually,

JARED BARTON, individually,

BRAD PEMBERTON, individually,

BETHANY SEARS, individually,

JOHN SKUTA, individually,

                     Defendants.

 PLAINTIFF’S RESPONSE TO DEFENDANTS BARTON AND PEMBERTON’S
                  MOTION TO STAY CIVIL CASE

       COMES NOW, Plaintiff, Cameo Holland, as the Next-Of-Kin to Minor Child S.R.,

Deceased, by and through counsel, Rand C. Eddy, and for her Response to Defendants,

Barton and Pemberton’s Motion to Stay Civil Case, states as follows:

       At present Plaintiff does not object to Defendant Pemberton and Barton’s request to

a stay in these civil proceedings. However, in the event the criminal trial drags on Plaintiff

reserves the right to request a Lift of the Stay due to her clear interest in the expeditious

resolution of her case.
       Quoting Defendants’ brief……“if it can be easily avoided, a person who is

presumed innocent should not have to pay a cost to exercise a constitutional right…while

there may come a point, if the criminal case drags on”….. Urrutia v. Montoya, 2016 WL

9777168 @ *24 (June 29, 2016). Defendant’s Brief page 5.



                                               Respectfully,

                                                s/ Rand C. Eddy
                                               Rand C. Eddy, OBA # 11822
                                               MULINIX EDDY EWERT & MCKENZIE PLLC
                                               210 Park Avenue, Suite 3030
                                               Oklahoma City, Oklahoma 73102
                                               Office: (405) 232-3800
                                               Email: rand@lawokc.com

                                               Attorney for the Plaintiff


                             CERTIFICATE OF MAILING

       I hereby certify that on the 29th day of June, 2021, I electronically transmitted the
attached document using the ECF System for filing and transmittal of a Notice of
Electronic Filing to all parties currently entered of record in this matter.


                                                         s/ Rand C. Eddy               _
                                                         Rand C. Eddy
